DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/17/2022 following the Non-Final Rejection of 02/18/2022. Claims 1, 12, 14 were amended; claims 18-23 were newly added. Claims 1, 3, 6-23 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17, with respect to the claim objection have been fully considered and are persuasive.  The objection of 02/18/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/17, with respect to the claims rejected under 35 USC § 102 and/or 103 have been fully considered and are persuasive.  The rejections of 02/18/2022 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Rosenberg (Reg. No. 80425) on 06/30/2022.

The application has been amended as follows: 
In the Claims
	Regarding Claim 14, the section in the last 2 lines of said claim reading “wherein the at least one noise reducing device (19) has a local edge surface (28) extending along at least part of said trailing edge surface (32) in a flapwise direction” has been amended to read, “wherein the local edge surface (28) of the at least one noise reducing device (19) extends along at least part of said trailing edge surface (32) in a flapwise direction”.

	This amendment was made to remedy an indefinite issue in the claim.

Allowable Subject Matter
Claim 1, 3 and 6-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the amendments to claim 1 differentiate the claimed invention over the prior art of record, placing the application into condition for allowance. The added limitation of “the noise reducing device being further configured to be arranged relative to a trailing edge of the wind turbine blade, the trailing edge being a truncated trailing edge” in combination with the other limitations recited in claim 1, not being found within the field of search conducted. Noise reducers arranged relative to the trailing edge of wind turbine blades function by reducing the turbulence that occurs when the pressure side airflow and suction side airflow meet. Thus, a structural difference would exist in a noise reducer which is fixed to a truncated trailing edge as opposed to a regular one due to the larger dimension of a truncated edge. Prior art such as US 2018/0209398 and US 2018/0142671 fail to present a noise reducer which is arranged relative to a truncated trailing edge. References such as US 2013/0164141, US 2014/0301864 and US 10240576 disclose of a noise reducer arranged on at truncated trailing edge of a wind turbine blade, but fail to anticipate or render obvious the other limitation recited in claim 1.  For the reasons listed above, the claimed invention is deemed allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745